ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
ANHAM FZCO, LLC                              )      ASBCA No. 59000
                                             )
Under Contract No. SPM300-10-D-3373          )

APPEARANCES FOR THE APPELLANT:                      Eric J. Marcotte, Esq.
                                                    Marques 0. Peterson, Esq.
                                                    Caroline A. Keller, Esq.
                                                    Kyle E. Gilbertson, Esq.
                                                    Jacob W. Scott, Esq.
                                                     Vedder Price
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Daniel K. Poling, Esq.
                                                     DLA Chief Trial Attorney
                                                    Michael D. McPeak, Esq.
                                                    Corrine M. Foley Petersen, Esq.
                                                    Gary Shifton, Esq.
                                                     Trial Attorneys
                                                     DLA Troop Support
                                                     Philadelphia, PA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 11 January 2016



                                                    ministr ive Judge
                                                 Armed Services Board
                                                 of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59000, Appeal of ANHAM FZCO,
LLC, rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals